Citation Nr: 0012560	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  96-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a kidney disorder due 
to nonsteroidal anti-inflammatory drugs prescribed for 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision, which 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for kidney problems.  The Board 
remanded this case back to the RO for further development, to 
include a VA examination, in July 1997.  In that remand, the 
Board recharacterized the issue on appeal as entitlement to 
service connection for a kidney disorder due to nonsteroidal 
anti-inflammatory drugs prescribed for service-connected 
conditions.  The case has since been returned to the Board.


FINDING OF FACT

There is competent medical evidence of a nexus between the 
veteran's current kidney disorder and medications prescribed 
by the VA for service-connected disabilities.


CONCLUSION OF LAW

The claim of entitlement to service connection for a kidney 
disorder due to nonsteroidal anti-inflammatory drugs 
prescribed for service-connected disabilities is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a kidney 
disorder due to nonsteroidal anti-inflammatory drugs 
prescribed for service-connected disabilities is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In other words, the Board finds that this claim is 
plausible and capable of substantiation.  The Board has based 
this initial finding on an August 1994 VA treatment record 
showing that treatment with Motrin was discontinued secondary 
to an increased creatine level.  However, for reasons 
detailed below, the Board will not render a decision on the 
merits of this claim at the present time.


ORDER

The claim of entitlement to service connection for a kidney 
disorder due to nonsteroidal anti-inflammatory drugs 
prescribed for service-connected disabilities is found to be 
well grounded.


REMAND

While the record reflects that the veteran's use of Motrin 
was discontinued secondary to an increased creatine level in 
August 1994, the record is unclear in regard to the question 
of whether there is a direct causal relationship between the 
veteran's current kidney disability and the use of 
nonsteroidal anti-inflammatory drugs.  The Board remanded 
this case in July 1997 for a new VA examination addressing 
this question, but the veteran failed to report for such an 
examination in October 1997.  Also, while the Board requested 
an opinion regarding the etiology of the veteran's disorder 
from the Veterans Health Administration (VHA) in March 2000, 
the doctors who rendered an April 2000 opinion were unable to 
determine the cause of the kidney disorder.  Subsequent to 
October 1997, the veteran has appeared for several unrelated 
VA examinations, and the Board therefore finds that a further 
VA nephrological examination is feasible.  Therefore, this 
case is REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
nephrological examination, with an 
appropriate examiner, to determine the 
nature, extent, and etiology of his 
current kidney disorder.  The RO should 
provide the examiner with the veteran's 
claims file, and the examiner should 
review the entire claims file in 
conjunction with the examination.  Based 
on the examination findings and the 
veteran's medical history, as shown by 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current kidney disorder is proximately 
due to, or the result of, medications 
prescribed by the VA for his service-
connected disabilities.  If this question 
is answered in the negative, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
aggravation of the veteran's kidney 
disorder is proximately due to, or the 
result of, medications prescribed by the 
VA for his service-connected 
disabilities.  All opinions and 
conclusions expressed should be supported 
by a complete rationale in a typewritten 
report.

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a kidney disorder due to 
nonsteroidal anti-inflammatory drugs 
prescribed for service-connected 
disabilities.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative.  If a 
continued unfavorable determination of 
this claim is predicated on a failure to 
appear for a VA examination, the 
provisions of 38 C.F.R. § 3.655 (1999) 
should be included in the Supplemental 
Statement of the Case.

Then, after the veteran and his representative are permitted 
a reasonable period of time in which to respond to the 
Supplemental Statement of the Case, if issued, this case 
should be returned to the Board.  The purpose of this REMAND 
is to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome warranted in this case.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
unless he is so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



